PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/904,244
Filing Date: 23 Feb 2018
Appellant(s): PLANT, Daniel, James



__________________
Nicholas R. Transier
Reg. No. 68,743
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/21/2022.

.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 17-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (US 3,877,076) (Summers) in view of Plant (US 2004/0171321).
In reference to claims 1, 3, 8 and 17-18, Summers teaches an energy absorbing liner molded to form a dome-shape shell that will fit within a helmet (col. 1, lines 16-17, 31-33) (corresponding to a flexible energy absorbing system; a body armor, comprising: a flexible energy absorbing system; a helmet, comprising: a flexible energy absorbing system). Projecting from the upper side of the shell is a large number of hollow shock absorbing member molded integrally with the shell and engaging the inner surface of the safety hat (col. 1, lines 33-36) (corresponding to a plurality of cells).
Summers further teaches some of the shock absorbing members project from one side of the shell and the rest from the opposite side (col. 2, lines 6-8); Fig. 3, provided below, teaches the shock absorbing member is attached to a base element; the side walls of the projections are corresponding to a plurality of cells connected to a base element, wherein: each respective cell of a first subset of a the plurality of cells comprises a cell wall continuously tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall thickness at a second end of the cell wall opposite the base element).
Summers further teaches the projecting member is open at least at one end (col. 1, lines 44-45; Figs. 5-8) (corresponding to each respective cell of the first subset of the plurality of cells comprises a hole at a top of the respective cell opposite the base element). The liner is molded to form a dome-shape that will fit within the helmet (col. 1, lines 31-33) (corresponding to the flexible energy absorbing system is configurable in a planar form and in an aspherical form).
Summers further teaches the projecting members have a cylindrical shape and taper in a direction (col. 1, lines 46-48; Fig. 8), given that Summers teaches a tapering cylinder projecting member and the instant application’s Specification at paragraph [0072] and Fig. 1a discloses a tapering cylinder has re-entrant geometry, it is clear the projecting member of Summers inherently has a re-entrant geometry (corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry; each cell in the plurality of cells comprises at least one wall, the at least one wall has a re-entrant geometry in a direction normal to the base element, and the re-entrant geometry in the direction normal to the base element comprises one or more of: a tapering cylinder; when configured in the planar form, the plurality of cells comprise a re-entrant geometry along the base element).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Summers does not explicitly teach the plurality of projecting members is formed from a strain rate sensitive material, as presently claimed.
Plant teaches a flexible energy absorbing material being a dilatant material ([0001]). Plant further teaches a need to provide an energy absorbing material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it thereby providing effective protection to the wearer ([0003]). The energy absorbing material is a dilatant compound material which remains soft and flexible until it is subject to impact when its characteristics change rendering it temporarily rigid, the material then returns to its normal flexible state after impact ([0068]) (corresponding to a strain rate sensitive material).

    PNG
    media_image2.png
    427
    242
    media_image2.png
    Greyscale
In light of the motivation of Plant to use a strain rate sensitive material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the liner of Summers to be  formed of the flexible energy absorbing material of Plant, in order to provide a shock absorbing layer formed of a material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it, thereby providing effective protection for the wearer, and thereby pe arriving at the presently claimed invention. 
In reference to claims 23-25, Summers in view of Plant teaches the limitations of claims 1 and
17-18, as discussed above. Summers teaches the projecting members are open at an end opposite
the support (Figs. 5-8; col. 1, lines 44-45), the opening is circular (Figs. 5-8) (corresponding a
shape of the hole comprises one of: a circle).

Claims 1-10, 17-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marz et al. (US 2014/0007322) (Marz) in view of Plant and Reynolds et al. (US 2014/0097052) (Reynolds).
In reference to claims 1-2 and 17-18, Marz teaches a shock absorbing layer for protective
helmets ([0002]) (corresponding to energy absorbing system; a body armor; a helmet). The shock absorbing layer comprises: a base plate; and a plurality of spaced apart shock absorbing members disposed on the base plate and interconnected only therethrough; the shock absorbing layer is made from a material having excellent flexibility ([0013]; [0030]) (corresponding to a flexible energy absorbing system comprising: a plurality of cells connected to a base element).
Marz further teaches the shock absorbing member includes a hollow primary shock absorbing member and secondary shock absorbing member, the primary shock absorbing member which is configured to elastically deflect when sufficient load is applied; the hollow primary shock absorbing member has a closed perimeter wall extending upwardly from the base plate to an open top end sized to cause negligible reduction of fluid flow exiting the shock absorbing member ([0032]; [0043]) (corresponding to a first subset of the plurality of cells). The closed perimeter wall of each shock absorbing member includes at least one wall section, each wall section having a radially outwardly bent shape and thus defining a “diamond” or barrel shaped outer periphery, i.e. one which is diverging-converging to define radially narrower upper and lower ends of the wall section and a radially wider center portion, several of such sections corresponding to each respective cell of the first subset of the plurality of cells comprises a hole at the top of the respective cell opposite the base element).
FIG. 1, provided below, discloses the shock absorbing layer 10 in planar form, while FIG. 9, provided below, discloses the shock absorbing layer 10 as a part of the internal structure of the protective helmet 10 (corresponding to the flexible energy absorbing system is configurable in a planar form and in an aspherical form). Marz further teaches under axial loading, the radially outward bended shape of the walls defining the closed perimeter of the primary member allow it to collapse in a controlled manner after its critical load has been exceeded ([0036]) (corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry; when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in non-radial directions relative to the aspherical form).
Marz does not explicitly teach (1) the plurality of cells are formed from a strain rate sensitive material and (2) each respective cell of a first subset of the plurality of cells comprises a cell wall continuously tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element, as presently claimed.
With respect to (1), Plant teaches a flexible energy absorbing material being a dilatant material ([0001]). Plant further teaches a need to provide an energy absorbing material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it thereby providing effective protection to the wearer ([0003]). The energy absorbing material is a dilatant compound material which remains soft and flexible until it is subject to impact when its characteristics change rendering it temporarily rigid, the 
In light of the motivation of Plant to use a strain rate sensitive material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shock absorbing layer of Marz to be formed of the flexible energy absorbing material of Plant, in order to provide a shock absorbing layer formed of a material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it thereby providing effective protection for the wearer.
With respect to (2), Marz discloses the thickness of the wall of the primary member can vary across a height of the primary member ([0033]).
Reynolds teaches shock absorbers for integration into protective structures, such as helmets and other protective body gear ([0006]). The shock absorber is a hollow compressible cell including a top, bottom and side walls ([0006]-[0007]). Reynolds further teaches the side walls increase in thickness between the top and bottom walls, as a result, the resistance that the walls themselves provide to the impact increases steadily throughout the duration of the compression ([0042]); Fig. 1A further teaches the thickness is steadily increased between the top and bottom walls (corresponding to a cell wall continuously tapering in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element).
In light of the motivation of Reynolds to steadily vary the thickness of the side wall, it would have been obvious to one of ordinary skill in the art to modify the wall thickness of the primary member of Marz such that the walls increase in thickness between the top and bottom 
    PNG
    media_image3.png
    552
    1111
    media_image3.png
    Greyscale
presently claimed invention.
In reference to claims 3 and 6-8, Marz in view of Plant and Reynolds teaches the limitations of claim 1, as discussed above. Marz further teaches the closed perimeter wall of each shock absorbing member includes several wall sections integrally formed and vertically stacked, the wall sections have a radially outwardly bent shape forming a bellow-like construction ([0032]; FIG. 8); the outwardly bended shape of the wall allows the primary member to collapse in a controlled manner after its critical load has been exceeded ([0036]) (corresponding to each cell in the plurality of cells comprises a plurality of corrugations or folds along the base element, and each corrugation or fold is inwardly angled to from a re-entrant angle; each cell in the plurality of cells comprises at least one wall, wherein the at least one wall has a re-entrant geometry in a direction normal to the case element, and the re-entrant geometry in the direction normal to the base element comprises a plurality of corrugations or folds).
Marz further teaches the hollow primary shock absorbing member has a bottom portion
corresponding to each cell in the plurality of cells comprises at least one wall, the at least one wall has a re-entrant geometry in a direction normal to the base element, and the re-entrant geometry in the direction normal to the base element comprises one or more of: a tapering cylinder, a tapering rectangular prism, a tapering polygonal prism, or a tapering anisotropic geometry).
In reference to claim 4, Marz in view of Plant and Reynolds teaches the limitations of claim 1,
as discussed above. Marz further teaches each wall sections of the primary shock absorbing member has a substantially identical structure to the disclosed tapering circle having a re-entrant geometry in the instant application’s Specification at paragraphs [0071]-[0072], therefore, it is clear the primary shock absorbing member when configured in planar form intrinsically comprises a re-entrant geometry along the base (corresponding to when configured in the planar form, the plurality of cells comprise a re-entrant geometry along the base element).
Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Marz further teaches under axial loading, the radially outwardly bended shape of the walls defining the closed perimeter of the primary member allows it to collapse in a controlled manner after its critical load has been exceeded, wherein the primary member expands radially outwardly to avoid material compression, while under a tangential load such as that cause by an angular acceleration each primary member is free to deform independently by bending ([0036]-corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in non-radial directions to the aspherical form, and the re-entrant).
Marz in view of Plant and Reynolds does not explicitly teach the re-entrant geometry in non-radial directions, when configured in the aspherical form, is different from the re-entrant geometry along the base element when configured in the planar form, as presently claimed.
However, Marz does disclose the shape of the primary shock absorbing member, the wall thickness and the height are selected to obtain the moment of inertia which provides a desired level of resistance to tangential loads ([0040]).
In light of the disclosure of Marz, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shape of each of the plurality of shock absorbing members, in order to provide a shape which provides a desired level of resistance to tangential loads and since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In reference to claim 5, Marz in view of Plant and Reynolds teaches the limitations of claim 1, as discussed above. Marz further teaches each wall sections of the primary shock absorbing member has a substantially identical structure to the disclosed tapering circle having a re-entrant geometry in the instant application’s Specification at paragraphs [0071 ]-[0072], therefore, it is clear the primary shock absorbing member when configured in planar form intrinsically comprises a re-entrant geometry along the base (corresponding to when the flexible energy absorbing system is configured in the planar form, the plurality of cells comprise a re-entrant geometry normal to the base element).
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Marz further teaches under axial loading, the radially outwardly bended shape of the walls defining the closed perimeter of the primary member allows it to collapse in a controlled manner after its critical load has been exceeded, wherein the primary member expands radially outwardly to avoid material compression, while under a tangential load such as that cause by an angular acceleration each primary member is free to deform independently by bending ([0036]-[0037]) (corresponding to when configured in the aspherical form, the plurality of cells comprise a re-entrant geometry in radial directions relative to the aspherical form).
In reference to claim 9, Marz in view of Plant and Reynolds teaches the limitations of claim 1, as discussed above. Marz further teaches the shock absorbing element includes hollow primary shock absorbing members having a frustro-conical shape and secondary shock absorbing members extending from the base plate within and at the center of each primary member ([0043]).The hollow primary shock absorbing members having a frustro-conical shape while the secondary members have cross-sections other than circular ([0032]; [0043]) (corresponding to the plurality of cells comprises cells comprising a first geometry and cells comprising a second different geometry).
In reference to claim 10, Marz in view of Plant and Reynolds teaches the limitations of claim 1, as discussed above. Marz further teaches the shock absorbing elements have a secondary shock absorbing member, the secondary shock absorbing member has two frustum-shaped portions ([0043]) (corresponding to the plurality of cells comprises a third subset of cells comprising a first geometry). FIG. 9, provided above, discloses the distance between adjacent shock absorbing elements region having a cellular shape different from that of the secondary shock absorbing member (corresponding to a fourth subset of cells comprising a second geometry, different from the first geometry).
Marz further teaches the distance between adjacent shock absorbing elements on the base plate is selected to avoid interaction or interference during radial expansion caused by an impact ([0036]) (corresponding to the fourth subset of cells comprising the second geometry have a different flexing response than the third subset of cells comprising the first geometry in order to facilitate configuration of the flexible energy absorbing system from planar form to the aspherical form).
In reference to claims 21-22, Marz in view of Plant and Reynolds teaches the limitation of claim 1, as discussed above. FIG. 8, labeled below, discloses the primary member includes outwardly bent walls forming multiple cross-sections varying in width (corresponding to the first subset of the plurality of cells further comprises: a first cross-sectional geometry portion tapering from a second cross-sectional width, narrower than the first cross-sectional width, in a direction away from and normal to the base element; a second cross-sectional geometry portion tapering from the second cross-sectional width to a third cross-sectional width, broader than the second cross-sectional width, in the direction away from and normal to the base element).
Marz further teaches the second shock absorbing member has two frustum-shaped portions ([0043]). FIG. 3, discloses two frustum-shaped connected portions which include multiple cross-sections varying in width (corresponding to a second subset of the plurality of cells comprises a cross-sectional geometry tapering from a fourth cross-sectional width at the first end connected to the base element to a fifth cross-sectional width, narrower than the fourth 
    PNG
    media_image4.png
    551
    632
    media_image4.png
    Greyscale
cross-sectional width at the second end opposite the base element).
In reference to claims 23-25, Marz in view of Plant and Reynolds teaches the limitation of
claims 1 and 17-18, as discussed above. Marz further discloses the shock absorbing elements
have a circular opening opposite the base plate (FIG. 1, provided above) (corresponding to the
shape of the hole comprises one of: a circle).

Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marz in view of Plant and Reynolds as applied to claims 1 and 18 above, and further in view of Simpson (US 9,572,390).
In reference to claims 11-16 and 19, Marz in view of Plant and Reynolds teaches the limitations of claims 1 and 18, as discussed above.
Marz in view of Plant and Reynolds does not explicitly teach a flexing mechanism for facilitating configuration of the flexible energy absorbing system from the planar form to the aspherical form, as presently claimed. Marz discloses the shock absorbing layer is suitable as a liner in a helmet ([0012]-[0013]).
corresponding to a flexing mechanism for facilitating configuration of the flexible energy absorbing system from the planar form to the aspherical form the flexing mechanism comprises one or more Slits in the base element; the flexing mechanism comprises at least part of the base element).
Each of Fig. 3 and Fig. 6 discloses the energy absorbing layer has multiple sets of cells which are arranged at different curvatures when inserted into the helmet assembly (corresponding to at least a first set of the plurality of cells are arranged according to a first curvature when the flexible energy absorbing system is configured in the planar form, at least a second set of the plurality of cells are arranged according to a second curvature when the flexible energy absorbing system is configured in the aspherical form, the first curvature is at a different orientation to the second curvature; at least two interconnection portions of cells, wherein a first portion has a first shape and a second portion has a second, different shape).
In light of the motivation of Simpson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the shock absorbing layer of Marz in view of Plant and Reynolds to have the configuration disclosed in Simpson, in order provide the shock absorbing layer to be formed to be placed over a pseudo 
    PNG
    media_image5.png
    534
    1145
    media_image5.png
    Greyscale
claimed invention.

Claims 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Summers in view of Plant as applied to claims 1 and 18 above, and further in view of Simpson.
In reference to claims 11-16 and 19, Summers in view of Plant teaches the limitations of claims
1 and 18, as discussed above.
Summers in view of Plant does not explicitly teach a flexing mechanism for facilitating
configuration of the flexible energy absorbing system from the planar form to the aspherical
form, as presently claimed. Summers discloses the liner is molded to form a dome-shape shell
that will fit within a helmet (col. 1, lines 31-33).
Simpson teaches a football helmet including a shell having an inner surface and an
energy absorbing layer situated adjacent the inner surface of the shell and extending over
the crown area of the shell (col. 1, line 66 - col. 2, line 5). The energy absorbing layer is formed
to be placed over a pseudo spherical surface (col. 4, lines 48-50). Fig. 6 disclose the energy absorbing layer in planar form; while Fig. 3 discloses the energy absorbing layer 30 in over a corresponding to a flexing mechanism for facilitating configuration of the flexible energy absorbing system from the planar form to the aspherical form the flexing mechanism comprises one or more Slits in the base element; the flexing mechanism comprises at least part of the base element).
Each of Fig. 3 and Fig. 6 discloses the energy absorbing layer has multiple sets of cells
which are arranged at different curvatures when inserted into the helmet assembly (corresponding to at least a first set of the plurality of cells are arranged according to a first curvature when the flexible energy absorbing system is configured in the planar form, at least a second set of the plurality of cells are arranged according to a second curvature when the flexible energy absorbing system is configured in the aspherical form, the first curvature is at a different orientation to the second curvature; at least two interconnection portions of cells, wherein a first portion has a first shape and a second portion has a second, different shape).
In light of the motivation of Simpson, it would have been obvious to one of ordinary skill
in the art before the effective filing date of the presently claimed invention to modify the liner of Summers in view of Plant to have the configuration disclosed in Simpson, in order provide a liner to be formed to be placed over a pseudo spherical surface and fit in the inner surface of a helmet, and thereby arriving at the presently claimed invention.
(2) Response to Argument
Appellant primarily argues:
“Rather, the Office Action relies solely on Reynolds as disclosing ‘the thickness of the wall of the primary member can vary across a height of the primary member.’ Office Action, p. 8 (citing Reynolds, ¶¶ [0033], [0042]) (emphasis added)…First, the Office Action appears to define a ‘primary member’ as the primarily vertical portion of the cell wall in Figure 1A, above. Office Action, p. 8. But Reynolds uses no such term, and, indeed, it is plain from the cross-section of Figure 1A (above) that the cell wall, which Reynolds refers to as ‘cap 104’, is unitary from the first end (at ‘flat bottom plat 102’) to the second end at ‘orifice 110.’ The use of the same reference ‘104’ on both the primarily vertical and primarily horizontal portions reinforces the unitary nature of this structure. Reynolds describes:
The cell includes a flat bottom plate 102 and, secured thereto, a cap 104 forming the tope wall 106 and side walls 108 of the structure.
Reynolds, ¶ [0040]. Accordingly, even if the cell wall has a primarily vertical portion and a primarily horizontal portion, they are still part of a unitary wall structure-cap 104-having a first end and a second end, as depicted above in annotated Figure 1A.
Second, and relatedly, the Office Action relies on the concept of varying a thickness only ‘across a height’ of the cell wall-rather than from a first end to a second end of the cell wall, as claimed—because the cell wall in Reynolds does not continuously taper in a single direction from a first end to a second end of the wall. As clearly depicted above in annotated Figure 1A, the point at which the taper is maximized (and where the width is minimized) occurs approximately in the midpoint of the cell wall, not at either end (e.g., near orifice 110 or flat bottom plate 102). Accordingly, the cell wall in Reynolds does not ‘continuously taper[] in a single direction from a first cell wall width at a first end of the cell wall attached to the base element to a second cell wall width at a second end of the cell wall opposite the base element’, as in the claimed embodiments.”
Appeal Brief, p. 10-11
The examiner respectfully traverses as follows:
	Firstly, it is noted that the Appellant cites the rejection of record incorrectly. The Office action mailed 07/22/2021 at page 8 and reproduced above at page 8 recites the primary reference, “Marz discloses the thickness of the wall of the primary member can vary across a height of the primary member ([0033])”, however, as discussed in the rejection Marz does not explicitly teach the wall width (i.e., thickness) tapers continuously in a single direction from a first thickness at a first end attached to the base element to a second thickness at a second end of the cell wall opposite the base element. Reynolds is relied on to meet this limitation.  
	Reynolds explicitly teach the side walls 108 increase in thickness between the top wall 106 and bottom wall 102, as a result, the resistance that the walls 108 themselves provide to the impact increases steadily throughout the duration of the compression ([0042]). Therefore, it is 
	Secondly, Reynolds is only used as teaching reference in order to teach a steady increase in wall thickness between the top and the bottom walls and provides motivation to combine, namely, provide the resistance that the walls themselves provide to the impact to steadily increases throughout the duration of the compression. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”, In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that “combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
	Therefore, it is the examiner position, absent evidence to the contrary, one of ordinary skill in the art would modify the side walls of the primary members of Marz such that the thickness between the top and bottom walls steadily increases, in order to provide the resistance that the walls themselves provide to the impact to steadily increases throughout the duration of the compression, and thereby arriving at the presently claimed limitation.

Appellant further argues:
“As noted above, it is impermissible hindsight reconstruction to pick and choose among isolated disclosures in the references to teach the claimed invention See Fine, 837 F.2d at Fritch, 972 F.2d at 1266. Appellant respectfully submits that the rejection is rooted in impermissible hindsight.
The Examiner argues that one of skill would modify the liner made of ‘stiff material’ in Summers with the flexible energy absorbing material taught by Plant to ‘provide a shock absorbing layer formed of material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it, thereby providing effective protection for the wearer, and thereby arriving at the presently claimed invention.’ Office Action, p. 5 (emphasis added). Appellant respectfully disagrees because Summers not only fails to teach or suggest a flexible energy absorbing material, but further teaches away from the use thereof… In view of Summers’ explicit teaching away from a flexible energy absorbing material in favor of a stiff material that will deform permanently if subjected to pressure above a predetermined value, one of ordinary skill in the art would not be motivated to combine the flexible energy absorbing material of Plant with Summers’ stiff liner that-in its own terms-must not spring back to their original shape when the pressure on them is released. 
Appeal Brief, p. 12-13
“one of ordinary skill in the art would also not combine Summers with Plant to arrive at a ‘flexible energy absorbing system configurable in a planar form and in aspherical form,’ because the combination would frustrate the purpose of the system taught by Summers.”
Appeal Brief, p. 14
The examiner respectfully traverses as follows:
Firstly, in response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Secondly, while Summers may teach the liner made of a stiff material, such disclosure does not criticize, discredit, or otherwise discourage the use of the flexible energy absorbing material of Plant. 

Given that Summers teaches the need for shock absorption and Plant meets this need of shock absorption with the added benefit of being light and flexible and comfortable to wear while still being able to dissipate and absorb shock impacts (Plant, [0003]), it would be obvious for one of ordinary skill in the art to modify the liner of Summers to be the flexible energy absorbing material of Plant, in order to further improve the liner of Summers, namely to provide a shock absorbing layer formed of a material which is both light and flexible and therefore comfortable to wear while still being able to dissipate and absorb shock impacts applied to it, thereby providing effective protection for the wearer, absent evidence to the contrary.
Therefore, Summers does not teach away from the claimed invention, as set forth above.
Lastly, as discussed in the rejection, Summers teaches the liner is molded to form a dome shape shell that will fit within a safety helmet (col. 1, lines 31-33), therefore, it is liner the liner of Summers in view of Plant is configurable in a planar form and in an aspherical form.
Appellant further argues:
“Critically, the Office does not cite any other reference that actually teaches the missing element, which means the Office Action has not set forth a prima facie case of obviousness. See PersonalWeb Techs, LLS v. Apple, Inc., 848 F. 3D 987, 993 (Fed. Cir. 2017) (reversing Board’s finding of obviousness because ‘[t]he Board did not sufficiently explain and support the conclusions that [the cited references] disclose all of the elements recited in the challenged claims.’); MPEP § 2143.03.
In re Dailey, is not actually relevant to the facts here. Id., p. 11 (citing In re Dailey, 357 F.2d 669, 149
USPQ 47 (CCPA 1966)). In Dailey, all elements of the claim at issue were found in the combined references, and the question addressed by the Court was whether or not the references were properly combinable—not whether it was ok to maintain an obviousness rejection where an element is admittedly missing from the combination based on a ‘configuration choice’ of a person of ordinary skill in the art. Dailey, 357 F.2d at 672. (Discussing configuration being a ‘mere matter of choice’ not significantly novel over a reference where all elements of the claim were identified in a combination of prior art references.)
Here, it appears the Office Action is relying on impermissible hindsight bias by admitting that the prior art combination does not teach the element, but nevertheless assuming without out more that a person of ordinary skill in the art would modify the combination to arrive at the claimed embodiment. Because the Office Action has not found the particular claimed arrangement in the prior art, it appears that the Office Action is impermissibly using knowledge gleaned from the present Application to support its obviousness rationale. C.f. MPEP § 2145(X)(A) (‘Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in
the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper’) (quoting In re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971)).”
Appeal Brief, p. 14-15
The examiner respectfully traverses as follows:
Firstly, with respect to the legal concept of prima facie obviousness the MPEP 2142 states “To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985)”. The examiner has done the latter, first citing that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.), See MPEP 2144.04(II)B, which would provide one of ordinary skill in the art with motivation to modify the re-entrant geometry while also recognizing the different re-entrant geometry as a mere matter of choice, absent evidence showing that the particular configuration of the claimed invention is significant.
Secondly, the Appellant is construing the claims to be more limiting than what is presented. Specifically, claim 1 recites the limitation “configurable in planar and aspherical form” this is functional language; thus, this limitation means the flexible energy absorbing system can be configured in planar and aspherical form while not requiring the flexible energy absorbing system be in planar and aspherical form or move between the two forms. Nonetheless, Marz in view of Plant and Reynolds teaches the shock absorbing layer is capable of being in planar form and aspherical form (Marz, FIG. 1 and FIG. 9). 
Further, claim 4 recites “when configured in the planar form” and “when configured in the aspherical form”, these limitations are conditional limitations and do not give any definite structure to the re-entrant geometry and Appellant has not provided evidence that the shock absorbing layer of Marz in view of Plant and Reynolds which is substantially identical to the presently claimed flexible energy absorbing system in structure is not capable of having the same features, that would patentably distinguish the claims over the prior art.

conclusion of obviousness takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, and thus such a reconstruction is proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY I OMORI/Examiner, Art Unit 1784                                                                                                                                                                                                        
Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.